In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 11‐3265 
PATRIOTIC VETERANS, INC., 
                                                               Plaintiff‐Appellee, 

                                                    v. 

STATE OF INDIANA, et al.,  
                                                          Defendants‐Appellants. 
                                  ____________________ 

             Appeal from the United States District Court for the 
             Southern District of Indiana, Indianapolis Division. 
         No. 1:10‐cv‐00723‐WTL‐TAB — William T. Lawrence, Judge. 
                                  ____________________ 

    ARGUED JANUARY 20, 2012 — DECIDED NOVEMBER 21, 2013 
                  ____________________ 

   Before FLAUM, AND  ROVNER, Circuit Judges and CASTILLO, 
District Judge. 
    ROVNER, Circuit Judge. Legislators in the State of Indiana 
believe that the bulk of its citizens find automated telephone 
messages  to  be  an  annoyance,  and  one  worthy  of  govern‐
ment protection. These types of telephone calls are made by 

                                                 
 Of the Northern District of Illinois, sitting by designation. 
2                                                                  No. 11‐3265 

an  automatic  dialing‐announcing  device  that  (according  to 
Indiana’s  definition)  selects  and  dials  telephone  numbers 
and  disseminates  a  prerecorded  or  synthesized  voice  mes‐
sage  to  the  telephone  number  called.  See  Ind.  Code  § 24–5–
14–1. In common parlance these calls are often referred to as 
“robocalls.”  
    This  hunch  about  robocalls  is  backed  by  empirical  data. 
From January 1, 2002, until September 30, 2010, the Attorney 
General of Indiana fielded 27,577 valid complaints under the 
State’s Telephone and Privacy Act and Autodialer Law.1 Be‐
tween  January  1,  2009  and  September  30,  2010,more  than 
half  of  the  8,799  valid  Telephone  Privacy  Act  complaints 
made to the Attorney General of Indiana reported the use of 
autodialers.  Id.  Similarly,  the  Federal  Trade  Commission 
fields  over  200,000  complaints  about  automated  marketing 
or  “autodialer”  calls  every  month.2  In  2012,  the  Federal 
Trade  Commission  offered  a  $50,000  reward  to  any  person 
who  could  come  up  with  a  solution  to  stopping  these  un‐


                                                 
1  A  valid  complaint  is  one  that  alleges  facts  which  describe  a  possible 

violation of the Telephone Solicitation of Consumers Act or the Regula‐
tion  of  Automatic  Dialing  Machines  Act  or  both  and  contains  sufficient 
information  to  conduct  an  investigation.  Declaration  of  Marguerite  M. 
Sweeny, Section Chief of Telephone Privacy Section for the Office of the 
Attorney General of the State of Indiana. Appellant’s Separate Appendix 
at 44–46.  
2 Fed. Trade Comm’n, “FTC Leads Joint Law Enforcement Effort Against 

Companies  That  Allegedly  Made  Deceptive  ‘Cardholder  Services’  Ro‐
bocalls.”  Nov.  1,  2012.  Available  at  http://www.ftc.gov/opa/2012/11/  ro‐
bocalls.shtm. Last accessed October 30, 2013.  
 
No. 11‐3265                                                         3 

wanted  calls.  Robocall  Challenge,  77  Fed.  Reg.  64802–01 
(Oct. 23, 2012).  
    Indiana’s attempt to protect its citizens from these phone 
calls resulted in the enactment of the state’s Automated Dial‐
ing  Machine  Statute,  which  bans  these  autodialed  calls  un‐
less  the  receiver  has  consented  to  the  calls  in  some  manner 
before the automated message is delivered. Ind. Code § 24–
5–14–1  through  § 24–5–14–13.  There  are  some  very  limited 
exemptions—for  example,  school  districts  may  send  mes‐
sages  to  students  and  parents,  and  employers  may  send 
messages to employees—but there is no exception for politi‐
cal calls. Ind. Code § 24–5–14–5(a). The Attorney General of 
Indiana  may  enforce  the  Autodialer  Law  by  imposing  vari‐
ous  penalties  including,  among  others,  injunctions  against 
future  violations,  suspension  of  business  certificates,  the 
voiding  of  contracts,  and  fines.  Ind.  Code  §§ 24–5–0.5–4(c), 
24–5–0.5–4(g). 
   The heart of Indiana’s statute reads as follows: 
       (b) A caller may not use or connect to a telephone 
       line  an  automatic  dialing‐announcing  device  un‐
       less: 
           (1) the subscriber has knowingly or voluntarily 
           requested,  consented  to,  permitted,  or  author‐
           ized receipt of the message; or  
           (2)  the  message  is  immediately  preceded  by  a 
           live operator who obtains the subscriberʹs con‐
           sent before the message is delivered.  
Ind. Code § 24–5–14–5. 
4                                                                   No. 11‐3265 

    But for the Indiana statute, the appellant, Patriotic Veter‐
ans,  Inc.,  would  make  calls  in  Indiana.3  Patriotic  Veterans, 
Inc.  is  a  not‐for‐profit  Illinois  corporation  whose  purpose  is 
to inform voters of the positions taken by the candidates and 
office holders on issues of interest to veterans. In disseminat‐
ing  this  information,  Patriotic  Veterans  uses  automatically 
dialed phone calls that deliver a political message related to 
a particular candidate or issue. For example, Patriotic Veter‐
ans’ website states that “in 2010, Patriotic Veterans, in part‐
nership  with  singing  idol  Pat  Boone  sponsored  nearly  1.9 
million  calls  to  veterans  and  seniors  across  the  U.S.  about 
cuts  in  Medicare  as  a  result  of  the  passage  of  Obamacare.” 
http://www.gravideo.com/patrioticveterans/what.html  (last 
visited  June  1,  2013).  The  service  Patriotic  Veterans  uses  to 
disseminate its message is capable of delivering as many as 
100,000  messages  in  a  three  hour  period.  Patriotic  Veterans 
maintains that it cannot afford to hire operators to make the 
phone calls without the use of an automatic dialer and a rec‐
orded message, as the cost of doing so is eight times higher 
than  using  an  automatic  dialing  service.  The  group  also 
maintains that live operators cannot make calls fast enough 
when  time  is  of  the  essence—such  as  on  the  eve  of  an  elec‐
tion. 


                                                 
3 The district court refused to stay its injunction prohibiting the State of 

Indiana from enforcing the law pending appeal. Patriotic Veterans, Inc. v. 
Indiana, No. 1:10‐cv‐723‐WTL‐TAB (S.D. Ind. Dec. 13, 2011) (order deny‐
ing  Defendant’s  Motion  to  Stay  Enforcement  of  the  Judgment  Pending 
Resolution  of  the  Appeal).  This  court,  however,  later  stayed  the  district 
court’s  injunction  pending  appeal.  Patriotic  Veterans,  Inc.  v.  Indiana,  No. 
11‐3265 (7th Cir. Dec. 21, 2011) (granting Defendant/Appellants’ Motion 
for Stay Pending Appeal). 
No. 11‐3265                                                            5 

    Consequently,  Patriotic  Veterans  filed  a  complaint 
against the State of Indiana and Attorney General Greg Zo‐
eller seeking a declaration that the Indiana law is invalid as 
it violates the First Amendment, at least as it applies to polit‐
ical  messages,  and  is  also  preempted  by  the  Federal  Tele‐
phone Consumer Protection Act (TCPA), 47 U.S.C. § 227.  
    That  federal  law,  the  TCPA,  represents  Congress’s  at‐
tempts to address similar concerns about the deleterious ef‐
fects of telemarketing and telephone solicitations, particular‐
ly automated calls. See S. Rep. No. 102–178, reprinted in 1991 
U.S.C.C.A.N.  1968.  The  TCPA  regulates  various  telemarket‐
ing behaviors and includes, among other things, regulations 
on  the  uses  of  autodialers.  It  prohibits  calls  to  a  residential 
telephone line using an artificial or prerecorded voice with‐
out  the  recipient’s  prior  express  consent,  “unless  the  call  is 
initiated  for  emergency  purposes  or  is  exempted  by  rule  or 
order  by  the  [Federal  Communications]  Commission  under 
paragraph  2(B).”  47  U.S.C. § 227 (b)(1)(B). Under paragraph 
2(B), the FCC is authorized to exempt calls that are not made 
for a commercial purpose, 47 U.S.C. § 227(b)(2)(B)(i), and the 
FCC  has  used  its  authority  to  exempt  non‐commercial  calls 
in the following manner:  
    (a) No person or entity may … 
    (3)  Initiate  any  telephone  call  to  any  residential  line 
    using  an  artificial  or  prerecorded  voice  to  deliver  a 
    message without the prior express written consent of 
    the called party, unless the call; … (ii) Is not made for 
    a commercial purpose. 
47 C.F.R. § 64.1200(a)(3)(ii)(2005). 
6                                                       No. 11‐3265 

    In  passing  the  TCPA,  Congress  particularly  noted  that 
over  forty  states  had  enacted  legislation  limiting  the  use  of 
autodialers, but that “[m]any states have expressed a desire 
for  Federal  legislation  to  regulate  interstate  telemarketing 
calls to supplement their restrictions on intrastate calls.” See 
S.  Rep.  No.  102–178,  at  2–3,  reprinted  in  1991  U.S.C.C.A.N. 
1968,  1970.  In  reaching  this  conclusion,  the  Congressional 
statement  assumed  that  the  states  did  not  have  jurisdiction 
over interstate calls—an assumption we will explore further 
below. 
     Both  parties  moved  for  summary  judgment—an  appro‐
priate  adjudicative  procedure  where  the  parties  agree  that 
none  of  the  relevant  facts  are  in  dispute  and  the  resolution 
hinges solely on an issue of law. See Fed. R. Civ. P. 56; Berry 
v. Chicago Transit Auth., 618  F.3d 688,  691 (7th Cir.  2010).  In 
this case, those issues of law include first, whether the Indi‐
ana statute is preempted by federal law, and second, wheth‐
er  the  statute  violates  the  First  Amendment  of  the  United 
States Constitution.  
     The  district  court  found  that  the  TCPA  preempted  Indi‐
ana’s statute as it applies to the interstate use of autodialers 
and  granted  Patriotic  Veterans’  request  for  an  injunction 
against the enforcement of the regulation with regard to po‐
litical messages. Patriotic Veterans, Inc. v. Indiana, 821 F. Supp. 
2d 1074, 1079 (S.D. Ind. 2011). Because it found that the stat‐
ute  was  preempted,  the  district  court  properly  declined  to 
rule on the First Amendment question. Upon a motion from 
the  state,  this  court  stayed  the  district  court’s  injunction 
pending  appeal.  See  supra,  note  3.  We  review  the  district 
court’s  summary  judgment  decision  pertaining  to  preemp‐
No. 11‐3265                                                                7 

tion  de  novo.  Ramos  v.  City  of  Chicago,  716  F.3d  1013,  1014 
(7th Cir. 2013).  
    In keeping with our mandate to address statutory issues 
before  constitutional  ones  (see  Jean  v.  Nelson,  472  U.S.  846, 
854 (1985); Ameritech Corp. v. McCann, 403 F.3d 908, 911 (7th 
Cir.  2005)),  we  look  first  at  the  issue  of  preemption.  In  de‐
termining  whether  a  federal  statute  preempts  state  law  we 
begin, as we always must, with the intent of Congress. Wyeth 
v. Levine, 555 U.S. 555, 565 (2009). We ascertain the intent of 
Congress,  however,  through  a  lens  that  presumes  that  the 
state  law  has  not  been  preempted.  Id.  We  do  this  because, 
given  the  historic  police  powers  of  the  states,  a  court  must 
assume  that  Congress  did  not  intend  to  supersede  those 
powers  unless  the  language  of  the  statute  expresses  a  clear 
and  manifest  purpose  otherwise.  Id.  at  565.  Altria  Group  v. 
Good,  555  U.S.  70,  77 (2008);  Arizona  v.  U.S.,  132  S.  Ct. 2492, 
2501 (2012), cert. denied, 133 S. Ct. 2736 (2013); Gregory v. Ash‐
croft,  501  U.S.  452,  460–461  (1991).  Thus,  when  the  text  of  a 
preemption clause is susceptible of more than one plausible 
reading, courts ordinarily “accept the reading that disfavors 
pre‐emption.”  Altria  Group,  555  U.S.  at  77.  In  this  case,  it  is 
clear  that  the  states  historically  have  held  the  power  to  po‐
lice harassing telephone calls. See, e.g. 720 ILCS 5/26.5–2; Ind. 
Code  § 35–45–2–2;  Wisconsin  Stat.  § 947.012(1)(a).  Likewise, 
states  and  localities  historically  have  policed  activities  that 
violate  the  peaceful  enjoyment  of  the  home.  See  Frisby  v. 
Schultz,  487  U.S.  474,  484–485,  (1988);  Watchtower  Bible  and 
Tract  Soc’y  of  New  York,  Inc.  v.  Vill.  of  Stratton,  536  U.S.  150, 
162–163 (2002); FCC v. Pacifica Found., 438  U.S.  726,  748–749 
(1978) 
8                                                          No. 11‐3265 

   Thus, given our directive to look at the intent of Congress 
with  a  presumption  of  non‐preemption,  the  first  place  to 
look  for  Congress’s  intent  is  in  the  TCPA’s  preemption 
clause (also called a savings clause) which states in relevant 
part:  
     (f)  Effect on State law 
         (1)  State law not preempted  
                 … nothing in this section or in the regula‐
             tions  prescribed  under  this  section  shall 
             preempt  any  State  law  that  imposes  more  re‐
             strictive intrastate requirements or regulations 
             on, or which prohibits … 
             (B)  the  use  of  automatic  telephone  dialing 
             systems;  
             (C)  the  use  of  artificial  or  prerecorded  voice 
             messages; 
47 U.S.C. § 227(f)(1). 
    As the district court noted, if the savings clause is read as 
written,  the  savings  clause  would  apply  to  and  prevent 
preemption of (1) state laws that impose more restrictive in‐
trastate requirements or regulations  on the  use of automatic 
telephone dialing systems; and (2) state laws which prohibit 
the  use  of  automatic  telephone  dialing  systems  (both  intra‐ 
and interstate). Patriotic Veterans, 821 F. Supp. 2d at 1078. 
     The  district  court  found  this  to  be  an  odd  result,  for,  on 
its  face,  it  appears  that  it  would  not  apply  to  any  state  law 
that imposes more restrictive interstate requirements or regu‐
lations  on  the  use  of  automatic  telephone  dialing  systems, 
only intrastate regulations, thus protecting a state’s ability to 
No. 11‐3265                                                                  9 

prohibit  conduct  altogether  but  not  its  ability  to  place  re‐
strictions  on  it.  Id.  Because  the  district  court  felt  this  was  a 
perplexing  result,  it  concluded  that  it  must  look  elsewhere 
for evidence of Congressional intent. Id.  
    Even were this an odd result (and as we explore later, we 
do  not  believe  that  it  is),  the  court’s  job  is  not  to  fix  it.  The 
“preeminent canon of statutory interpretation” requires that 
courts “presume that [the] legislature says in a statute what 
it means and means in a statute what it says there.” BedRoc 
Ltd.  v.  U.S.,  541  U.S.  176,  183  (2004)  (quoting  Connecticut 
Natʹl  Bank  v.  Germain,  503  U.S.  249,  253–54  (1992)).  If  Con‐
gress determines later that the plain language of the statute 
does  not  accurately  reflect  the  true  intent  of  Congress,  it  is 
for Congress to amend the statute. See Dodd v. U.S., 545 U.S. 
353, 359–360 (2005). The court’s task is not to seek a motive 
for what Congress has plainly done, in fact, to the contrary, a 
court  must  “avoid  rendering  what  Congress  has  plainly 
done …  devoid  of  reason  and effect.” Great‐West Life & An‐
nuity  Ins.  Co.  v.  Knudson,  534  U.S.  204,  217–218  (2002).  If 
Congress had intended, therefore, that the second part of the 
savings  clause  apply  only  to  the  intrastate  clause  it  could 
simply  have  said  that.  North  Dakota  v.  FreeEats.com,  712 
N.W.2d  828,  834  (ND  2006)  (analyzing  substantially  similar 
state statute and quoting Great‐West Life and Annuity Ins. Co., 
534  U.S.  at  218  for  this  conclusion).  As  it  stands,  the  plain 
language  of  the  statute  decrees  that  state  laws  that  prohibit 
autodialers are not preempted by the statute.  
    Although the district court conceded that a facial reading 
of  the  statute  seemed  to  indicate  that  the  TCPA  does  not 
preempt Indiana’s autodialer statute, Patriotic Veterans goes 
one  step  farther  and  argues  that  the  plain  language  of  the 
10                                                        No. 11‐3265 

Indiana  statute  expressly  preempts  the  state  statute.  It  does 
so by arguing that the word “intrastate” somehow modifies 
“requirements  or  regulations”  as  well  as  the  phrase  “or 
which  prohibits.”  Patriotic  Veterans  concedes,  as  it  must, 
that  such  a  reading  is  “not  grammatically  perfect.”  It  is  not 
only imperfect, but irrational. This is why, perhaps, Patriotic 
Veterans abstractly describes the roles of “that” and “which” 
and “restrictive clauses” and “non‐restrictive clauses” with‐
out  ever  showing  us  how  it  would  change  the  language  of 
the statute to make it work in a way that Patriotic Veterans 
says  it  does.  This  is  because  there  is  no  rational  way  to  re‐
arrange  the  language  to  make  it  say  what  the  veterans 
would like it to say.  The TCPA does not expressly preempt 
the Indiana statute. 
    The  district  court  concluded  instead  that  Indiana’s  stat‐
ute, by exempting certain entities and types of calls, merely 
regulated autodialers and did not prohibit them, and there‐
fore did not fall into the expressly saved category of statutes 
that  “prohibit[]  …  the  use  of  automatic  telephone  dialing 
systems.”  47  U.S.C.  § 227(f)(1).  Indiana’s  statute,  however, 
does appear to be a prohibition—it prohibits automatic dial‐
ing devices unless consent is first obtained.  There are indeed 
other  enumerated  exemptions  to  the  statute,  but  each  de‐
scribes a form of implied consent: Autodialers may be used 
to make calls “(1) from school districts to students, parents, 
or employees; (2) to subscribers with whom the caller has a 
current  business  or  personal  relationship;  or  (3)  advising 
employees  of  work  schedules.”  Ind.  Code  § 24–5–14–5.  By 
accepting  a  job,  an  employee  impliedly  consents  to  phone 
calls from his employer for work related scheduling purpos‐
es,  as  do  families  who  enroll  children  at  school  or  people 
who  enter  into  business  relationships.  Exemptions  for  con‐
No. 11‐3265                                                       11 

sent do not turn this statute from a prohibition into a regula‐
tion.  Consent  simply  takes  the  encounter  outside  the  realm 
of the statute altogether, not unlike in other contexts of law 
where consent removes an action from the domain of a par‐
ticular law. For example, consent removes a search from the 
realm of the Fourth Amendment, see, U.S. v. Figueroa‐Espana, 
511 F.3d 696, 702 (7th Cir. 2007); removes the prohibition on 
intercepting  telephone  calls,  Indiana  Code  § 35–31.5–2–176; 
and removes the criminal intent from any number of prohi‐
bitions in criminal statutes from robbery to sexual assault. 
    Nevertheless,  even  if  we  were  to  decide  that  the  excep‐
tions to the prohibition make the Indiana statute a regulation 
and  not  a  prohibition,  then  what  we  have  is  a  statute  that 
imposes  more  restrictive  interstate  regulations—a  category 
not addressed at all by the savings clause. The district court 
used  this  fact  to  assume  that  the  law  was  pre‐empted  and 
thus enjoined. The court reasoned, “[b]y defining in this way 
a  universe  of  state  laws  that  are  not  preempted,  this  provi‐
sion,  by  implication,  suggests  that  Congress  intended  for 
state laws outside of that defined universe to be preempted.” 
Patriotic Veterans, 821 F. Supp. 2d at 1077 (emphasis in origi‐
nal).  The  court’s  presumption  of  preemption  from  a  lack  of 
express  language  cannot  be  reconciled  with  the  Supreme 
Court’s  ardent  instruction  that  “we  start  with  the  assump‐
tion that the historic police powers of the States were not to 
be  superseded  by  the  Federal  Act  unless  that  was  the  clear 
and  manifest  purpose  of  Congress.”  Wyeth,  555  U.S.  at  565 
(internal  citations  omitted).  When  the  text  of  a  preemption 
clause  is  susceptible  of  more  than  one  plausible  reading, 
courts  ordinarily  “accept  the  reading  that  disfavors  pre‐
emption.” Altria Group, 555 U.S. at 77. Thus the district court 
erred by presuming that laws that were not explicitly saved 
12                                                     No. 11‐3265 

were  preempted.  In  fact,  the  TCPA  says  nothing  about 
preempting laws that regulate the interstate use of automatic 
dialing  systems.  Therefore,  we  must  conclude  that  they  are 
not preempted.  
    The  plain  language  of  the  text  reinforced  by  the  pre‐
sumption against preemption prevents this court from look‐
ing any further—odd result or not. But even if we were per‐
mitted  to  consider  whether  the  statute  as  written  reflected 
the true intent of Congress, we might well conclude that the 
result was not an odd result after all. The TCPA and its regu‐
lations  set  forth  some  specific  regulations  regarding  auto‐
dialer  calls,  including  constraints  on  the  timing  and  recipi‐
ents of telephone calls. 47 C.F.R. § 64.1200 (for example, tele‐
phone  solicitation  may  only  be  made  to  a  residential  tele‐
phone customer between 8 a.m. and 9 p.m. local time). Given 
the  myriad  variations  possible  in  state  regulations  of  auto‐
dialers which might or might not coincide with those prom‐
ulgated  by  the  federal government, Congress may have de‐
termined  that  states  could  pass  regulations  with  flat‐out 
prohibitions  but  not  regulations  with  more  restrictive  inter‐
state constraints. An absolute prohibition makes the rules on 
the use of autodialers easy to follow on a state‐by‐state basis 
(and, one might argue, so do black and white rules requiring 
consent), but asking autodialing companies to comply with a 
web of fifty different state regulatory systems with different 
requirements  about  the  permissible  hours  and  types  of  call 
recipients  might  create  havoc.  But  it  is  worth  emphasizing 
once again that it is not the court’s role to determine whether 
Congress’s rationale was sound. The plain language dictates 
that  the  Indiana  statute  is  not  expressly  preempted.  This  is 
true whether the Indiana statute is one that merely regulates 
autodialed interstate calls or prohibits them. 
No. 11‐3265                                                            13 

    The fact that we hold that there is no express preemption 
does not end the matter. When there is no express preemp‐
tion, there are two forms of implied preemption that a court 
might consider:  
    (1)  field  preemption,  which  arises  when  the  federal 
    regulatory scheme is so pervasive or the federal inter‐
    est so dominant that it may be inferred that Congress 
    intended to occupy the entire legislative field; and (2) 
    conflict preemption, which arises when state law con‐
    flicts  with  federal  law  to  the  extent  that  “compliance 
    with  both  federal  and  state  regulations  is  a  physical 
    impossibility,” or the state law “stands as an obstacle 
    to the accomplishment and  execution  of  the full  pur‐
    poses and objectives of Congress.”  
Planned Parenthood of Ind., Inc. v. Comm’r of Ind. State Dept. of 
Health, 699 F.3d 962, 984 (7th Cir. 2012) (citing Arizona v. U.S., 
132  S.  Ct.  at  2501);  Crosby  v.  Nat’l  Foreign  Trade  Council,  530 
U.S.  363,  372–373  (2000).  As  we  will  explain  further  below, 
the categories of preemption are not “rigidly distinct.”  
     Just as with express preemption, neither of these implied 
preemption  doctrines  can  be  lightly  applied.“Implied 
preemption analysis does not justify a ‘freewheeling judicial 
inquiry into whether a state statute is in tension with federal 
objectives’; such an endeavor ‘would undercut the principle 
that it is Congress rather than the courts that preempts state 
law.’” Chamber  of  Commerce v.  Whiting,  131 S. Ct. 1968, 1985 
(2011) (citing Gade v. Nat’l Solid Wastes Mgmt Assn., 505 U.S. 
88,  111  (1992)  (Kennedy,  J.,  concurring  in  part  and  concur‐
ring  in  judgment)).  Because  we  begin  with  the  assumption 
that a state’s historic police powers cannot be preempted by 
a  federal  act  unless  the  preemption  was  the  clear  intent  of 
14                                                         No. 11‐3265 

Congress,  the  burden  is  on  Patriotic  Veterans  to  present  a 
showing  of  implied  preemption  that  is  strong  enough  to 
overcome  the  presumption  that  state  and  local  regulations 
can coexist with federal regulation. Hillsborough County, Fla. 
v. Automated Med. Labs., Inc., 471 U.S. 707, 715–716 (1985). 
    Patriotic Veterans argues that the regulations of the FCC 
specifically  permit  noncommercial  pre‐recorded  messages 
and  thus  Indiana’s  law  conflicts  with  the  full  purposes  and 
objectives  of  Congress.  Patriotic  Veterans,  however,  misun‐
derstands  the  nature  of  conflict  preemption.  In  addition  to 
starting with a presumption against preemption, in order for 
a court to find conflict preemption it must either be impossi‐
ble for a private party to comply with both the state and fed‐
eral  law  (English  v.  Gen.  Elec.  Co.,  496  U.S.  72,  79(1990)),  or 
the  state  law  must  stand  “as  an  obstacle  to  the  accomplish‐
ment  and  execution  of  the  full  purposes  and  objectives  of 
Congress,”  Hillman  v.  Maretta,  133  S.  Ct.  1943,  1950  (2013). 
The  fact  that  a  state  has  more  stringent  regulations  than  a 
federal  law  does  not  constitute  conflict  preemption.  Other‐
wise  every  time  a  state  chose  to  apply  a  more  rigorous 
standard  when  regulating  conduct  within  the  state,  the  re‐
sult would be impermissible. We know, however, that states 
frequently,  and  without  preemption  by  federal  law,  create 
more stringent laws regarding minimum wage, employment 
discrimination,  educational  standards,  gambling,  and  high‐
way safety, to name a few.  
    A  comparison  of  two  Supreme  Court  cases  evaluating 
conflict  preemption  reveals  the  importance  of  true  impossi‐
bility  for  conflict  preemption.  In  Mutual  Pharm.  Co.,  Inc.  v. 
Bartlett, the Supreme Court found conflict preemption where 
a pharmaceutical manufacturing company could not comply 
No. 11‐3265                                                           15 

with both its state‐law duty to strengthen the warnings on a 
particular  drug’s  label  and  its  federal‐law  duty  not  to  alter 
the  label.  Id.,  133  S.  Ct.  2466,  2473  (2013).  In  contrast,  the 
Court found no conflict preemption where a state adopted a 
regulation  requiring  propeller  guards  on  all  motorboats 
where the Coast Guard opted not to so regulate. Sprietsma v. 
Mercury Marine, 537 U.S. 51, 64–66 (2002). 
    Patriotic Veterans has not demonstrated that it would be 
impossible  to  comply  with  both  the  state  statute  and  the 
TCPA.  The  veterans  group  could  comply  with  the  Indiana 
requirements  for  consent  without  violating  any  aspects  of 
the  TCPA.  Conflict  preemption  requires  complete  impossi‐
bility—not mere inconvenience or hardship. 
    Patriotic Veterans also argues that Indiana’s law “stands 
as  an  obstacle  to  the  accomplishment  and  execution  of  the 
full purposes and objectives of Congress”—a form of conflict 
preemption  sometimes  called  “purposes  and  objectives 
preemption.” Geier v. Am. Honda Motor Co., 529 U.S. 861, 873 
(2000). It  does so,  says  the  veterans group, by “frustrat[ing] 
Congressional  desire  to  protect  noncommercial  speech.” 
Appellees  Brief  at  28–29.  But  the  presumption  against 
preemption of state laws dictates that a law must do “major 
damage” to clear and substantial federal interests before the 
Supremacy Clause will demand that state law surrenders to 
federal regulation. Hillman, 133 S. Ct. at 1950. We fail to see 
how  Indiana’s  law  stands  as  an  obstacle  to  the  accomplish‐
ments  of  Congress’s  goal  to  protect  the  privacy  of  citizens 
against  unsolicited  telephone  calls.  See  47  U.S.C. 
§ 227(b)(2)(B)(ii)(I);  (c)(1);  &  (c)(2)  (noting  the  privacy  inter‐
ests  behind  the  statute  and  requiring  the  Commission  to 
consider privacy interests in using its rulemaking authority). 
16                                                        No. 11‐3265 

See  also  S.  REP.  102–178,  at  1,  reprinted  in  1991  U.S.C.C.A.N. 
1968,  1968  (The  purpose  of  the  TCPA  is  to  “protect  the  pri‐
vacy interests of residential telephone subscribers by placing 
restrictions on unsolicited, automated telephone calls  to  the 
home and to facilitate interstate commerce by restricting cer‐
tain  uses  of  facsimile  (fax)  machines  and  automatic  dial‐
ers.”). By restricting unsolicited automated telephone calls to 
the  home,  Indiana’s  statute  not  only  does  not  conflict  with 
the federal purpose but fully supports it.  
    Patriotic  Veterans  notes  that  throughout  the  legislative 
history of the TCPA Congress indicated its intent to protect 
First  Amendment  freedoms.  Of  course  it  goes  without  say‐
ing that any time Congress passes a law, one of its objectives 
always  must  be  to  comply  with  the  Constitution.  Such  an 
objective,  however,  does  not  turn  the  legislation  into  one 
that  has  the  purpose  of  protecting  constitutional  concerns. 
The  objective  noted  in  the  legislative  history  states  that  the 
purpose  of  the  TCPA  is  “to  protect  the  privacy  interests  of 
residential  telephone  subscribers  by  placing  restrictions  on 
unsolicited, automated telephone calls to the home.” Id. The 
fact that the legislature attempted to do so without violating 
the  free  speech  rights  protected  by  the  First  Amendment 
does  not turn  the  legislation into one  with  the  purpose and 
objective  of  protecting  non‐commercial  robocalls.  The  Indi‐
ana  statute  does  not  create  conflict  preemption  with  the 
TCPA,  either  by  making  it  impossible  to  comply  with  the 
federal  statute  or  by  doing  major  damage  to  the  purposes 
and objectives of the federal statute.  
    The  Indiana  statute  could  be  preempted  still  if  we  find 
field  preemption—that  is,  if  the  TCPA  protects  a  federal 
regulatory  scheme  that  is  so  pervasive  or  a  federal  interest 
No. 11‐3265                                                               17 

that is so dominant that it may be inferred that Congress in‐
tended  to  occupy  the  entire  legislative  field.  Arizona,  132  S. 
Ct.  at  2501.  When  Congress  occupies  an  entire  field,  one 
might also say that Congress has set forth a purpose and ob‐
jective of controlling an entire field of regulation. In this way 
the purposes and objectives subcategory of conflict preemp‐
tion merges with field preemption. English, 496 U.S. at 79 n.5 
(“A  state  law  that  falls  within  a  pre‐empted  field  conflicts 
with Congress’s intent (either express or plainly implied) to 
exclude state regulation.”)  
    In  any  event,  no  matter  whether  we  deem  it  field 
preemption  or  the  purposes  and  objectives  subcategory  of 
conflict  preemption,  the  area  of  telemarketing  protection  is 
unlike  those  in  which  the  courts  have  found  that  a  scatter‐
shot method of regulation and enforcement would frustrate 
federal  purposes  either  in  law  enforcement,  foreign  rela‐
tions,  public  safety  or  the  like.  See  e.g.  Arizona,  132  S.  Ct.  at 
2502 (federal framework of laws on alien registration consti‐
tutes field preemption). Pacific Gas & Elec. v. State Energy Res. 
Conservation  &  Dev.  Commʹn,  461,  U.S.  190,  212–213  (1983) 
(nuclear regulation); Napier v. Atl. Coast Line R. Co., 272 U.S. 
605,  612–13  (1926)  (regulating  locomotive  equipment  used 
on a highway of interstate commerce).  
    The  comprehensive  nature  of  federal  law  on  a  subject 
does not necessarily mean that states are barred from impos‐
ing additional requirements. Hillsborough County, 471 U.S. at 
717. The non‐preemption clause of the TCPA is the first and 
best evidence that the federal government did not intend to 
occupy  the  entire  field  of  robocall  regulation.  47  U.S.C. 
§ 227(f)(1)(stating  first  and  foremost,  “State  law  not 
preempted”);  see  also  Van  Bergen  v.  Minnesota,  59  F.3d  1541, 
18                                                         No. 11‐3265 

1548 (8th Cir. 1995) (coming to the same conclusion in evalu‐
ating  whether  the  TCPA  preempts  a  similar  state  law).  The 
TCPA  also  expressly  contemplates  that  states  will  continue 
to regulate telemarketing. 47 U.S.C. § 227(c)(3)(J) (any federal 
“do‐not‐call” list must be designed to enable states to use the 
database to enforce state law); 47 U.S.C. § 227(f)(2) (If states 
create  a do‐not‐call list,  it must include any federal “do not 
call”  list  adopted  pursuant  to  the  TCPA).  And  as  we  have 
noted, states have long regulated the content of abusive tel‐
ephone calls, and interferences with the peaceful enjoyment 
of the home. See supra at 6–7. 
     Patriotic  Veterans  cites  our  decision  in  Indiana  Bell  Tel. 
Co.,  Inc.  v.  Indiana  Util.  Regulatory  Comʹn.,  359  F.3d  493,  497 
(7th Cir. 2004) and the Supreme Court in Gade v. Nat’l Solid 
Wastes Mgmt. Assʹn, 505 U.S. 88, 103 (1992), for the proposi‐
tion  that  “[i]n  determining  whether  state  law  stands  as  an 
obstacle  to  the  full  implementation  of  federal  law,  it  is  not 
enough to say that the ultimate goal of both federal and state 
law is the same. A state law also is pre‐empted if it interferes 
with the methods by which the federal statute was designed 
to  reach  the  goal.”  Indiana  Bell,  359  F.3d  at  497,  citing  Gade, 
505  U.S.  at  103.  In  Indiana  Bell,  a  state  agency’s  order  inter‐
fered  with the  method  that  the  federal  act sets  forth  for  the 
application  process  for  long‐distance  telephone  service  pro‐
viders  to  enter  the  long  distance  market.  Id.  at  497–98.  In 
brief,  the  language  in  Indiana  Bell  indicates  that  conflict 
preemption applies not only to conflicts between federal and 
state  substantive  rules,  but  also  to  state  rules  that  interfere 
with processes established by federal acts. In this case, how‐
ever, there is no such conflict in process. The Indiana law is 
more  restrictive  than  the  federal  law,  but  in  no  way  does  it 
frustrate any process that the federal statute requires.  
No. 11‐3265                                                                  19 

    For similar reasons the Gade comparison is also inapt. In 
Gade, the Supreme Court considered a state health and safety 
statute that overlapped with the federal Occupational Safety 
and  Health  Act  (OSHA).  Gade,  505  U.S.  at  91.  The  Court 
found  that  OSHA,  as  a  whole,  evinced  a  Congressional  in‐
tent  to  avoid  subjecting  workers  and  employers  to  duplica‐
tive  regulation, and  therefore a state could only develop  an 
occupational  safety  and  health  program  tailored  to  its  own 
needs if it was willing to displace completely the applicable 
federal regulations. Id. at 103–04.  
    But unlike OSHA which evinces a clear Congressional in‐
tent  to  create  one  set  of  rules  and  regulations,  the  federal 
rules on telemarketing indicate that Congress could not have 
intended  to  have  a  uniform  telemarketing  policy.  The  very 
fact  that  Congress  allows  states  to  regulate  their  own  intra‐
state  telemarketing  demonstrates  this.4  Furthermore,  the 
TCPA  contains  an  express  non‐preemption  statute  express‐
ing  an  intent  not  to  occupy  the  entire  field.  47  U.S.C. 
§227(f)(1)  See  also  Van  Bergen,  59  F.3d  at  1548;  FreeEats.com, 
712  N.W.2d  at  838–39.  For  these  reasons,  the  Eighth  Circuit 
has  also  concluded  that  there  was  no  intent  by  Congress  to 
create field preemption under the TCPA: 
     The  TCPA  carries  no  implication  that  Congress  in‐
     tended  to  preempt  state  law;  the  statute  includes  a 
                                                 
4  Certainly  Congress  could  have  found  an  interstate  hook  to  regulate 

intrastate  telemarketing,  as  such  marketing  uses  the  telephone  wires, 
even  for  intrastate  calls  and  thus  constitutes  interstate  commerce.  See 
U.S. v. Richeson, 338 F.3d 653, 660–61 (7th Cir. 2003)) (noting that federal 
courts have jurisdiction over intrastate calls as jurisdiction is supplied by 
the nature of the instrumentality or facility used, not by separate proof of 
interstate movement.). 
20                                                         No. 11‐3265 

      preemption  provision  expressly  not  preempting  cer‐
      tain state laws. If Congress intended to preempt other 
      state  laws,  that  intent  could  easily  have  been  ex‐
      pressed  as  part  of  the  same  provision.  Further,  the 
      preemption  provision  makes  it  clear  that  Congress 
      did not intend to “occupy the field” of ADAD regula‐
      tion,  or  to  promote  national  uniformity  of  ADAD 
      regulation, as it expressly does not preempt state reg‐
      ulation of intrastate ADAD calls that differs from fed‐
      eral regulation.  
Van Bergen, 59 F.3d at 1548. 
     In  any  event,  the  district  court  never  relied  on  either  of 
these implied preemption doctrines to justify its holding. In‐
stead  the  district  court  attempted  to  discern  the  intent  be‐
hind  Congress’s  plain  language  and  then  assumed  that  any 
types of regulations not explicitly saved from preemption by 
the savings  clause  must be preempted.  The court combined 
its  presumption  from  the  language  of  the  savings  clause 
with legislative history to determine that “the TCPA was en‐
acted with the purpose of establishing exclusive regulations 
relating  to  the  interstate  use  of  automatic  telephone  dialing 
systems.” Patriotic Veterans, 821 F. Supp. 2d at 1078. We have 
now  established  that  neither  the  exploration  into  Congres‐
sional  intent  via  legislative  history  nor  the  presumption  of 
preemption was a legitimate pathway for evaluating wheth‐
er the TCPA preempts the Indiana statute. 
   “Resort  to  legislative  history  is  only  justified  where  the 
face  of  the  [statute]  is  inescapably  ambiguous.”  Holder  v. 
Hall, 512 U.S. 874, 932 n.28 (1994) (O’Connor, J., concurring in 
part, concurring in the judgment). The “inescapably” language 
means  that  a  court  must  begin  with  the  presumption  that 
No. 11‐3265                                                             21 

Congress meant exactly what it said. U.S. v. LaBonte, 520 U.S. 
751, 757 (1997). A court’s inquiry “begins with the statutory 
text, and ends there as well if the text is unambiguous,” Bed‐
rock  Ltd.  v.  U.S.,  541  U.S.  176,  183  (2004).  The  statute  is  not 
inescapably  ambiguous  here.  But  even  if  it  were,  resort  to 
the legislative history would not help clarify Patriotic Veter‐
ans’ argument.  
    The Senate Report discussing the purpose for the legisla‐
tion included the following statement: 
    [O]ver  40  States  have  enacted  legislation  limiting  the 
    use  of  ADRMPs  [automatic  dialer  recorded  message 
    players]  or  otherwise  restricting  unsolicited  telemar‐
    keting. These measures have had limited effect, how‐
    ever, because  States do  not  have jurisdiction  over  in‐
    terstate calls. Many States have expressed a desire for 
    Federal legislation to regulate interstate telemarketing 
    calls  to  supplement  their  restrictions  on  intrastate 
    calls.  
S. Rep. No. 102–178, at 3, reprinted in 1991 U.S.C.C.A.N. 1968, 
1970. This language actually reinforces the notion that Con‐
gress’s  purpose  in  enacting  the  TCPA  was  to  do  what  it 
could  to  help  states  limit  unsolicited  automatically  dialed 
telephone recordings. The language does indeed assume that 
states  do  not  have  jurisdiction  over  interstate  calls,  but  that 
assumption does not  reflect  a legislative purpose  to deny ju‐
risdiction over interstate calls to the states. Rather it reflects 
but  one  rationale  for  enacting  the  law.  Whether  that  ra‐
tionale was correct or not is outside the purview of a court’s 
review.  
22                                                       No. 11‐3265 

    The  same  can  be  said  of  the  comments  of  Senator  Hol‐
lings, co‐sponsor of the TCPA who noted, “[p]ursuant to the 
general  preemptive  effect  of  the  Communications  Act  of 
1934,  State  regulation  of  interstate  communications,  includ‐
ing  interstate  communications  initiated  for  telemarketing 
purposes is preempted.” 137 Cong. Rec. S18781, S18784 (dai‐
ly ed. Nov. 27, 1991).  
    First  and  foremost,  the  comments  of  individual  senators 
do  not  necessarily  reflect  Congress’s  intent  in  enacting  any 
particular  piece  of  legislation.  See  Mims  v.  Arrow  Fin.  Serv., 
LLC., 132 S. Ct. 740, 752 (2012) (noting that Senator Hollings’ 
comments in support of the TCPA are not controlling on any 
court’s  decision).  See  also  Wisconsin  Educ.  Assʹn  Council  v. 
Walker, 705 F.3d 640, 652 (7th Cir. 2013). That is why the Su‐
preme Court has said that when reviewing a statute, a court 
must “begin by examining the text, not by psychoanalyzing 
those who enacted it.” Carter v. U.S., 530 U.S. 255, 271 (2000) 
(internal citations omitted).  
    Moreover,  Senator  Hollings’  comments  indicate  that  he 
did not think that any part of the TCPA itself preempted any 
state’s laws. Rather, he seemed to be under the mistaken as‐
sumption  that  the  broader  Federal  Communications  Act  of 
1934  (which  was  amended  by  the  TCPA)  somehow 
preempted  all  state  laws  regulating  interstate  telephone 
calls. That broader Act, however, only regulates communica‐
tion services and facilities, not callers or the content of tele‐
phone communications. 47 U.S.C. § 151. 
     Furthermore,  if  it  was  appropriate  to  turn  to  legislative 
history  to  construe  the  intent  of  a  statute,  one  would  also 
have  had  to  consider  the  fact  that  earlier,  un‐enacted  drafts 
of  the  TCPA  would  have  expressly  preempted  “any  provi‐
No. 11‐3265                                                          23 

sion of State law concerning interstate communications that 
are  inconsistent  with  the  interstate  communications  provi‐
sions  of  this  section.”  137  Cong.  Rec.  S  16200,  16202  (1991). 
We cannot assume that Congress intended to enact statutory 
language  that  it  has  earlier  discarded  in  favor  of  other  lan‐
guage. Chickasaw Nation v. U.S., 534 U.S. 84, 93 (2001). 
     In  any  event,  this  frolic  and  detour  into  the  legislative 
history and the intent of legislation’s sponsor is unnecessary. 
It  is  clear  that  the  TCPA  does  not  expressly  or  impliedly 
preempt  the  Indiana  statute  and  we  so  hold.  Other  courts 
have reached the same conclusion when considering federal 
preemption  by  the  TCPA  of  similar  state  statutes.  See  Van 
Bergen, 59 F.3d at 1548; Sussman v. I.C. Sys., Inc., 928 F. Supp. 
2d 784, 792 (S.D.N.Y. 2013), FreeEats.com, 712 N.W.2d at 841; 
Utah  Div.  of  Consumer  Prot.  v.  Flagship  Capital,  125  P.3d  894, 
901 (Utah 2005). 
    Because the district court decided the case on the basis of 
preemption,  it  never  had  reason  to  address  the  arguments 
regarding  the  constitutionality  of  the  statute.  We  are  a  re‐
viewing  court  and  think  that  the  argument  would  benefit 
from two‐tiered examination. We thus reverse the ruling on 
preemption  and  remand  for  an  evaluation  of  whether  Indi‐
ana’s statute violates the free speech rights protected by the 
First Amendment to the United States Constitution.